Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A proxy device, comprising:
a processor circuit;
a memory coupled to the processor circuit; and
a network interface coupled to the processor circuit;
wherein the processor circuit is configured to function as a proxy for network communications to and from an internet of things, IoT, device that is located within a same home network as the proxy device;
wherein the processor circuit is configured to determine that the IoT device is in sleep mode in which the IoT device is unable to send or receive network communications;
wherein the processor circuit is configured, in response to determining that the IoT device is in sleep mode, to store network communications received from a remote server on behalf of the IoT device until determining that the IoT device has entered active mode in which the IoT device is able to send and receive network communications;

wherein the processor circuit is configured to determine whether the IoT device is in the sleep mode based on a periodicity of transitions of the IoT device from the active mode to the sleep mode learned by monitoring the signaling from the IoT device.

Independent Claim 10:
10.	A method, comprising:
determining, at a proxy device coupled to a home network, that an Internet of Things, IoT, device in the home network is in a sleep mode in which the IoT device is unable to send or receive network communications based on a periodicity of transitions of the IoT device from active mode to the sleep mode learned by monitoring signaling from the IoT device;
in response to determining that the IoT device is in the sleep mode, storing network communications addressed to the IoT device and received at the proxy device from a remote server outside the home network on behalf of the IoT device until determining that the IoT device has entered the active mode in which the IoT device is able to send and receive network communications; and
sending the stored network communications to the IoT device in response to determining that the IoT device has entered the active mode.



Independent Claim 19:
19.	A proxy device, comprising:
a processor circuit;
a memory coupled to the processor circuit;
a proxy module in the memory for determining that the IoT device is in a sleep mode in which the IoT device is unable to send or receive network communications;
a buffering module in the memory for storing network communications received from a remote server on behalf of the IoT device until determining that the IoT device has entered an active mode in which the IoT device is able to send and receive network communications in response to determining that the IoT device is in the sleep mode; and
a sending module for sending the stored network communications to the IoT device in response to determining that the IoT device has entered the active mode;
	wherein the proxy module is configured to determine whether the IoT device is in the sleep mode based on a periodicity of transitions of the IoT device from the active mode to the sleep mode learned by monitoring signaling from the IoT device.


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/